       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

KELLY WHITE,

                              Plaintiff,

        vs.                                                  Case No. 18-CV-4050-DDC-JPO

CITY OF TOPEKA, ET AL.,

                              Defendants.


        MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION
                 PURSUANT TO F.R.CIV.P. 56(d)

        Defendants Cruse and Mackey oppose plaintiff’s motion to defer resolution of their

motion for summary judgment based on qualified immunity and to permit discovery pursuant to

F.R.Civ.P. 56(d). Plaintiff fails to bear his burden of demonstrating how discovery will raise a

genuine issue of fact to defeat defendants’ qualified immunity.

                                      ISSUE PRESENTED

        The issue presented is whether plaintiff has demonstrated specific discovery that will

raise a genuine issue as to any fact that would defeat defendants’ qualified immunity.

                       LEGAL STANDARD UNDER F.R.CIV.P. 56(d)

        Once a qualified immunity defense is raised, discovery generally should be avoided. The

district court’s discretion in determining whether to allow discovery following a Rule 56(d)

affidavit “must be limited when a summary judgment motion is based on qualified immunity

because insubstantial lawsuits ‘against government officials [should] be resolved prior to

discovery and on summary judgment if possible.’” Jones v. City and County of Denver, Colo.,



{T0459726}                                       1
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 2 of 11




854 F.2d 1206, 1211 (10th Cir.1988) quoting Anderson v. Creighton, 483 U.S. 635, 640 n. 2, 107

S.Ct. 3034, 3039 n. 2 (1987) (referencing Rule 56(f), pre-2010 forerunner of current 56(d)).

        Under limited circumstances “narrow discovery” is permissible when “the plaintiff bears

the burden of demonstrating ‘how discovery will raise a genuine fact issue as to defendant’s

qualified immunity claim.’” Cole v. Ruidoso Municipal School, 43 F.3d 1373, 1387 (10th Cir.

1994). See also Martin v. County of Santa Fe, 626 Fed. Appx. 736, 740 (10th Cir. 2015).

        The Tenth Circuit has addressed whether to permit limited discovery for purposes of

responding to a motion for qualified immunity in several cases under the forerunner to Rule

56(d). See e.g., Trask v. Franco, 446 F.3d 1036, 1041-42 (10th Cir. 2006) (affirming district

court’s denial of Rule 56(f) motion where affidavits failed to establish “probable facts not

available,” nor stated with specificity how the additional material would rebut a qualified

immunity motion); Workman v. Jordan, 958 F.2d 332, 336 (10th Cir. 1992) (if discovery is

allowed to respond to a qualified immunity motion, it “must be tailored specifically to the

question of [defendant’s] qualified immunity”); Lewis v. City of Fort Collins, 903 F.2d 752, 758

(10th Cir. 1990) (in response to a qualified immunity summary judgment motion, “a plaintiff’s

56[d] affidavit must demonstrate how discovery will enable them to rebut a defendant’s showing

of objective reasonableness or, stated alternatively, demonstrate a connection between the

information you would seek in discovery and the validity of the defendant’s qualified immunity

assertion”).

        Anderson v. Creighton, 483 U.S. 635 (1987), cited by plaintiff, did not involve an

incident captured by video. The Anderson court noted that on remand, the court should first

determine whether “the actions the Creightons allege Anderson to have taken are actions that a

reasonable officer could have believed lawful. If they are, then Anderson is entitled to dismissal



{T0459726}                                       2
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 3 of 11




prior to discovery.” 483 U.S. at 646, n. 6. If not, then discovery “tailored specifically to the

question” of qualified immunity would be permitted. Id. Here, the incident is captured on video.

Consistent with the requirement of Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769 (2007) to

ignore allegations contradicted by video, the question posed in Creighton should be updated.

The issue is whether the actions of the officers demonstrated by the indisputable video “are

actions a reasonable officer could have believed lawful.” Discovery is unnecessary. Similarly,

Workman v. Jordan, 958 F.2d 332 (10th Cir. 1992) did not involve an incident captured on video.

Indeed, the court in Workman emphasized the importance of the district court resolving the

threshold question of qualified immunity before discovery and permitting discovery “tailored

specifically to the immunity question” only if the challenged actions were “not those that a

reasonable person could have believed were lawful.” Workman, supra at 336.

        Other courts have rejected Rule 56(d) motions when video of the incident was available.

In AM on behalf of F.M. v. Labarge, 2012 WL 130670072 (D.N.M. December 7, 2012), the

court denied a Rule 56(d) motion to take a defendant officer’s deposition and pursue other

discovery because plaintiff had not demonstrated that “discovery requested [was] necessary to

enable Plaintiff to rebut a showing of objective reasonableness or demonstrate a connection

between the information sought and the validity of the [defendant’s] qualified immunity

defense,” noting that the parties had already agreed to produce the defendant officers lapel

camera video, providing sufficient opportunity for plaintiff to rebut the defense. Id. at *5.

Similarly, in Shipman v. Carrasco, No. 1:15-CV-167-BRB-KBM, 2016 WL 10100732, at *3

(D.N.M. July 19, 2016), the court denied a Rule 56(d) motion when dashcam video of the

incident was available in order to “heed the directive to decide qualified immunity at the ‘earliest




{T0459726}                                       3
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 4 of 11




possible stage of litigation,’ and, if appropriate, to allow [the officer] ‘to avoid the burdens of

such pretrial matters as discovery.’”

        A decision to deny a Rule 56(d) discovery request is reviewed for abuse of discretion.

Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1192 (10th Cir. 2015); Martin, supra at 740.

                              ARGUMENT AND AUTHORITIES

        Plaintiff requests the court to allow them to depose defendants Cruse and Mackey and

“other eyewitnesses,” to submit written discovery to the City to obtain the “entire file concerning

the City’s investigation of this shooting” and to depose Detective M.T. Brown and to obtain an

expert report analyzing the video. (ECF 39, p. 11-12).

        Plaintiff’s motion fails to meet the requirement of showing that the requested discovery

“will raise a genuine fact issue as to the defendants' qualified immunity claim.” Martin v. City of

Santa Fe, supra at 740 (10th Cir. 2015).

        1.     Depositions of Officers and Eyewitnesses

        Plaintiff asserts that he needs the testimony of the defendants to gather evidence “about

the threat White posed, the actions of defendants Cruse and Mackey, the physical conditions of

the scene, and defendants Cruse and Mackey’s own conduct during the police response.” (ECF

39, p. 12). The body camera video resolves each of those topics. Additionally, plaintiff is not

precluded from visiting the location of the incident to confirm and document the physical

condition and nature of the location.

        Plaintiff contends he needs the sworn testimony of the officers to establish facts similar to

Zia Trust Co. v. Montoya, 597 F.3d 1150 (10th Cir. 2010), Zuchel v. Spinharney, 890 F.2d 273

(10th Cir. 1989) and Walker v. City of Orem, 451 F.3d 1139 (10th Cir. 2006). (ECF 39, p. 12).

These cases offer no support for plaintiff’s claims. None of the involved incidents were captured



{T0459726}                                         4
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 5 of 11




on video. Zuchel and Walker involved suspects with knives. In Walker, officers testified they

perceived Walker to have a gun but other evidence contradicted their perceptions. In both

Walker and Zuchel, evidence supported that the suspects were at a distance from the officers and

making no threatening motions. In Walker, the suspect was holding a knife to his own wrist. In

Zuchel, evidence suggested the suspect was not advancing and was trying to explain “what was

going on.” Zia Trust involved an unarmed driver shot by an officer when the vehicle lurched

forward a foot. The court concluded a jury could find the officer acted unreasonably because the

officer had not identified himself, the suspect may not have known that the officer was a police

officer because of darkness, the officer could not see whether the tires were directed toward him,

and the officer was 15 feet from the vehicle which was “obviously stuck on a retaining wall,”

creating a question whether the officer had “probable cause to believe that there was a threat of

serious physical harm to himself or others.” Zia Trust, 597 F.3d at 1154.

        The circumstances of these three cases are far from analogous to the situation confronted

by Officers Cruse and Mackey. As shown by the body cam videos, the encounter with White

occurred in daylight. White plainly recognized that Cruse and Mackey were police officers.

They arrived in marked patrol cars and were in uniform. White was hailed by loud speaker from

the car. Cruse had even pulled and then holstered his gun when White reached for the suspicious

bulge at his back. No dispute exists that officers not only believed that White had a gun, he in

fact had a gun. Mackey announced that White had a gun in his pocket. The officers had

probable cause to believe that White had recently fired the gun. They were responding to a

report of shots fired in the park and he was the only person in the park other than his girlfriend,

whom Officer Cruse had already determined to be unarmed. White’s denial that he had a gun




{T0459726}                                        5
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 6 of 11




and assertion that the shots came from blocks away was not credible once officers learned that he

did have a gun.

        Plaintiff’s purported need to inquire into the state of mind of the officers is without merit.

The standard for review of an officer’s use of force is an objective, not subjective standard.

There is no dispute regarding the statements and warnings by Cruse and Mackey, which is

recorded on the video. Once the gun was seen and announced, White not only “warned”

by instructions to “stop” resisting and to get on the ground, Officers Cruse and Mackey

attempted to manually restrain him. Whether a warning is given before the shooting is

insignificant. The officers did not have time to warn White after he broke free, ran and reached

for the gun his pocket. See Walker v. City of Orem, 451 F.3d at 1160 (finding insufficient time

for commands in the less than 12 seconds from the time the encounter began until the shots were

fired). Further, the video confirms that White knew of the officers’ concern with his accessing a

gun as a result of Cruse’s reaction when White reached for the suspicious bulge and the fact that

the officers attempted to restrain him when they learned that he did have a gun.

        Even if these cases were factually similar, it is questionable whether their rejection of

qualified immunity would survive review today when no factually-similar case was identified

which had previously held such conduct to be unlawful. The Circuit’s general statement of the

Fourth Amendment right to be free from excessive force in those cases fails to meet the

specificity requirements of White v. Pauly, ____ U.S. ____, 137 S.Ct. 548, 552 (2017).

        While the Rule 56(d) affidavit of plaintiff’s counsel includes general assertions about the

criteria for evaluating an officer’s use of force, it offers limited challenges of any specific fact

addressed in defendants’ motion. Paragraph 8 suggests plaintiff requires the depositions of

Cruse and Mackey on the “factual unfolding of the White shooting incident” to “ascertain their



{T0459726}                                         6
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 7 of 11




perception and interpretation of the movements White was making at the time he was shot.”

Such depositions are unnecessary for two reasons. First, the video adequately records both the

audio and visual perspective of the officers. Only two verbal responses of White are inaudible.

Although inaudible, the context of his comment is clear from the officer’s responses and both

precede the discovery by the officers of the gun in White’s pocket. The responses are immaterial

to the subsequent use of force. Second, because the reasonableness of the use of force is to be

determined based on a reasonable officer standard, the subjective interpretations of Officers

Cruse and Mackey are not material to the issue raised by defendants’ motion.

        Paragraph 10 of the affidavit requests discovery to determine whether the officers’

“reckless or deliberate conduct during the seizure unreasonably created the need to use force.”

Jiron v. City of Lakewood, 392 F.3d 410, 415 (10th Cir. 2004). The continued validity of this

rule is questionable after County of Los Angeles, Calif. v. Mendez, 137 S.Ct. 1539 (May 30,

2017). The U.S. Supreme Court rejected the “provocation rule” which had been created by the

Ninth Circuit. Under the Ninth Circuit’s invention, an officer was liable for excessive force if

the officer recklessly or intentionally committed a separate constitutional violation, such as a

warrantless entry to a building, which created the need to use force even if the force was

reasonable at the precise time used. The Supreme Court rejected this “unwarranted and illogical

expansion of Graham” as “incompatible with our excessive force jurisprudence.” Id. at 1547-

1548. Rather, “[e]xcessive force claims ... are evaluated for objective reasonableness based upon

the information the officers had when the conduct occurred.” Id. citing Saucier v. Katz, 533 U.S.

194, 207, 121 S.Ct. 2151 (2001).

        Mendez implicitly rejects Tenth Circuit precedent that permitts excessive force claims to

be based on officers’ actions before the use of force if the officer’s “own reckless or deliberate



{T0459726}                                       7
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 8 of 11




conduct during the seizure unreasonably created the need to use such force.” Even under that

rule, the conduct of the officers before a suspect threatens force is relevant only if it is

“immediately connected” to the threat of force. Medina v. Cram, 252 F.3d 1124, 1132 (10th Cir.

2001). Discovery is not necessary when the officers’ conduct “immediately connected” to the

incident is displayed in a video recording with audio. That evidence demonstrates the frivolous

character of any allegation of reckless conduct creating the need to use force.

        Paragraph 11.a. questions the officers’ declaration that they were familiar with the area

having a high number of reported gunshots and gang activity. Although that knowledge provides

context, the use of force is justified by White’s own actions as demonstrated on the indisputable

video. Discovery into the accuracy of the officers’ perception of the character of the area is not

justified.

        Paragraph 11.b. questions support for the declaration that White was probably the person

who had fired the gun resulting in the report that shots had been fired in the park. It is self-

evident that the report, the presence of only two people in the park, the absence of any indication

that the other person was armed, White’s possession of a gun and the suspicious actions of White

demonstrated by the video support probable cause to believe that White was the individual who

had fired the gun. Discovery is not justified.

        Paragraph 11.c. questions the statement that no cover was available to the officers

because Cruse noted he drove his patrol vehicle through the park so that he had cover. This

question ignores the fact that Cruse was no longer in his car when White was found with the gun

and spun away, running and reaching for his gun. Regardless, officers are not required to retreat

or seek cover. See Medina, 252 F.3d at 1132 (rejecting contention that officers’ failure to remain

under cover created the need to use force).



{T0459726}                                         8
       Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 9 of 11




        Depositions of these officers in contravention of the policies behind qualified immunity is

not supported when the standard for review of their actions is one of objective reasonableness.

        2.     The City’s Investigation File

        Plaintiff received initial disclosures under F.R.Civ.P. 26(a) on November 16, 2018. The

city produced the Topeka Police Department Professional Standards case report, the training files

of Officers Cruse and Mackey, Detective Brown’s report, the determination on the shooting by

the U.S. Department of Justice, the analysis of the Shawnee County District Attorney, interviews

of Cruse and Mackey, reports of other Topeka police officers and county deputies, the body cam

video of Officers Cruse and Mackey, the report and audio of the emergency communications

center (i.e. “dispatch”), interviews of five other witnesses, and KBI lab reports. (Exhibit A,

Defendants’ Rule 26 Disclosures).

        Plaintiffs fail to identify any other investigation necessary to respond to any Statement of

Fact in defendants’ motion for summary judgment.

        3.     Deposition of Detective Brown and Plaintiff’s Expert

        Plaintiff has been in possession of the body camera video and report of Detective Brown

since at least November 2018. His motion identifies no impediment to his having already

secured a second review of the video by a qualified expert.

        Regardless, Detective Brown’s analysis only assists in identifying information derived

from the video that is subject to confirmation by independent evaluation of the video by the

court. Detective Brown’s report is cited as support for only three of the statements of fact in

defendants’ motion, statements 26, 28 and 29. Those statements are also supported by citation to

specific points on the videos. The citations to Detective Brown’s report can be disregarded




{T0459726}                                       9
      Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 10 of 11




without affecting the substance of defendants’ motion. No discovery related to the report of

Detective Brown is justified.

                                         CONCLUSION

        Plaintiff has not sustained his burden of establishing the necessity of discovery before

responding to defendants’ motion.

                                              Respectfully submitted,

                                              /s/ J. Steven Pigg
                                              J. Steven Pigg                                #09213
                                              David R. Cooper                               #16690
                                              FISHER, PATTERSON, SAYLER & SMITH, L.L.P.
                                              3550 S.W. 5th St.
                                              Topeka, KS 66606
                                              (785) 232-7761 / (785) 232-6604 – fax
                                              E-mail: spigg@fisherpatterson.com
                                                      dcooper@fisherpatterson.com
                                              Attorneys for Defendants
                                              Michael Cruse and Justin Mackey




{T0459726}                                       10
      Case 5:18-cv-04050-DDC-JPO Document 33 Filed 02/08/19 Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 8, 2019, I electronically filed the foregoing with the

clerk of the court by using the CM/ECF system which will send a notice of electronic filing to

the following:

        Rick E. Bailey
        CONLEE, SCHMIDT & EMERSON, LLP
        200 W. Douglas, Suite 300
        Wichita, KS 67202
        rbailey@fcse.net
        Attorney for Plaintiff

        Andrew M. Stroth
        Carlton Odim
        ACTION INJURY LAW GROUP, LLC
        191 North Wacker Drive
        Chicago, IL 60606
        astroth@actioninjurylawgroup.com
        carlton@actioninjurylawgroup.com
        Pro Hac Vice Attorneys for Plaintiff

        Mary R. (Shelly) Starr
        Chief of Litigation
        Nicholas H. Jefferson
        Assistant City Attorney
        CITY OF TOPEKA
        Legal Department
        215 S.E. 7th St., Room 353
        Topeka, KS 66603
        sstarr@topeka.org
        njefferson@topeka.org
        Attorneys for Defendant City of Topeka

        I further certify that I mailed the foregoing document and the notice of electronic filing

by first-class mail to the following non-CM/ECF participants: No one.


                                                      /s/ J. Steven Pigg
                                                      J. Steven Pigg




{T0459726}                                       11
